UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K/ A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 30, 2010 NEULION, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-53620 98-0469479 (Commission File Number) (IRS Employer Identification No.) 1600 Old Country Road, Plainview, NY (Address of Principal Executive Offices) (Zip Code) (516) 622-8300 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 40.13e-4(c)) Item 8.01Other Events This Current Report on Form 8-K/A (“Amendment No. 1”) hereby amends the Current Report on Form 8-K of NeuLion, Inc. (“NeuLion”) originally filed with the Securities and Exchange Commission on December 6, 2010 (the “Report”) regarding the domestication of NeuLion into the State of Delaware from Canada. This Amendment No. 1 revises certain provisions of Exhibit 3.2 – Certificate of Incorporation to make them consistent with the Certificate of Incorporation as filed with the Delaware Secretary of State, most notably to correct the number of authorized shares from 500,000,000 to 300,000,000 and to include Sections 11 and 12. Other than Exhibit 3.2, the information previously reported in the Report is incorporated by reference into this Amendment No. 1. Item 9.01Financial Statements and Exhibits (d)Exhibits. The following exhibits are filed herewith: ExhibitNumber Description 3.2 Certificate of Incorporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. NEULION, INC. Date: February 18, 2011 By: /s/ Roy E. Reichbach Name: Roy E. Reichbach Title: General Counsel and Corporate Secretary
